Exhibit 10.1

 

Exhibit A

 

HILL INTERNATIONAL, INC.
2017 EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNITS AWARD AGREEMENT

 

Pursuant to the Notice of Grant of Restricted Stock Units (the “Grant Notice”)
to which this Restricted Stock Units Award Agreement (this “Agreement”) is
attached, Hill International, Inc. (the “Company”) has granted to Participant
the number of Restricted Stock Units under the Hill International, Inc. 2017
Equity Compensation Plan, as amended from time to time (the “Plan”), as set
forth in the Grant Notice.

 

1.                                      Definitions.  All capitalized terms used
in this Agreement without definition shall have the meanings ascribed in the
Plan and the Grant Notice.

 

2.                                      Incorporation of Terms of Plan. The
Award is subject to the terms and conditions of the Plan which are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.

 

3.                                      Grant. The Company hereby grants to the
Participant under the Plan an award of the number of Restricted Stock Units set
forth on the Notice of Grant, subject to all of the terms and conditions in this
Agreement and the Plan.  Each Restricted Stock Unit represents the right of the
Grantee to receive, if such Restricted Stock Unit becomes vested, shares of
Common Stock.

 

4.                                      Vesting.  The Restricted Stock Units
awarded by this Agreement shall vest in accordance with the vesting provisions
and satisfaction of the Performance Goals set forth in the Grant Notice. 
Restricted Stock Units shall not vest in accordance with any of the provisions
of this Agreement unless the Participant shall have been continuously employed
by the Company or by one of its Subsidiaries from the Grant Date until the
Vesting Date. Notwithstanding the foregoing, the Restricted Stock Units shall
(a) immediately vest with respect to 100% of the Restricted Stock Units covered
by this Agreement at the Target Level of Performance Goals upon the occurrence
of the Participant’s death or Disability; and (b) immediately vest with respect
to 100% of the Restricted Stock Units covered by this Agreement at the Target
Level of Performance Goals upon the occurrence of a Change in Control.  Unvested
Restricted Stock Units under this Agreement shall not be subject to accelerated
vesting upon the occurrence of any other events.

 

5.                                      Payment of Restricted Stock Units.  As
soon as reasonably practicable following vesting but in no event later than
thirty (30) days following the date of such lapse, the Company shall cause to be
delivered to the Participant the full number of shares of Common Stock
underlying the vested Restricted Stock Units, subject to satisfaction of
applicable tax withholding obligations with respect thereto in accordance with
Section 9 of this Agreement.

 

6.                                      No Rights to Awards; Non-Uniform
Determinations.  The Participant shall not have any claim to be granted any
Awards under the Plan.  Neither the Company nor the

 

--------------------------------------------------------------------------------



 

Administrator is obligated to treat Participants uniformly, and determinations
made under the Plan may be made by the Administrator selectively among
Participants who receive, or are eligible to receive, Awards (whether or not
such Participants are similarly situated).  In the event of any dispute or
disagreement as to the interpretation of the Plan or this Agreement or of any
rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Award, the decision of the
Administrator shall be final and binding upon all persons.

 

7.                                      Notices.

 

(a)                                 Notice to the Company.  Notices intended for
the Company shall be deemed validly given only if delivered in person to, or
duly sent, postage and fees prepaid, by registered mail or national courier
service addressed to the Company at its principal office and to the attention of
the Board, or to such other address or officer as the Company or its successors
may hereafter designate by written notice.

 

(b)                                 Notice to the Participant.  Notices intended
for the Participant (or any transferee of the Participant) shall be deemed
validly given only if delivered in person or duly sent, postage and fees
prepaid, by mail or national courier service to the last known address of the
Participant (or such transferee) as it appears on the records of the Company or
to such other address as the Participant (or such transferee) shall designate by
written notice.

 

(c)                                  General.  Notices under this Agreement must
be in writing.  Notices may be sent by nationally or internationally recognized
overnight couriers (UPS, Fedex, DHL or other commercial delivery service). 
Notices are effective when actually delivered or, if mailed (A) by the United
States Postal Service, three days after deposit into the United States mail by
registered or certified mail, postage prepaid or (B) a nationally or
internationally recognized overnight courier, the next business day after
deposit if within the United States, or the second business day after deposit,
if not within the United States.

 

8.                                      No Stockholder Rights.  This Award does
not give the Participant any of the rights of a stockholder of the Company
unless and until shares of Common Stock are in fact issued to such person in
connection with such Award.

 

9.                                      Withholding.  By Participant’s
acceptance of this Agreement, the Participant agrees to reimburse the Company
for any taxes required by any government to be withheld or otherwise deducted
and paid by the Company in respect of the Stock. In lieu thereof, the Company
shall have the right to withhold the amount of such taxes from any other sums
due or to become due from the Company or a Subsidiary, as the case may be, to
the Participant.

 

10.                               Issuance of Shares of Common Stock.  The
Participant covenants and agrees with the Company that if, with respect to any
shares of Common Stock delivered to the Participant pursuant to this Agreement,
there does not exist a Registration Statement on an appropriate form under the
Securities Act of 1933, as amended (the “Act”), which Registration Statement
shall have become effective and shall include a prospectus that is current with
respect to the shares of Common Stock subject to this Agreement, (i) that
Participant takes the shares of

 

2

--------------------------------------------------------------------------------



 

Common Stock for the Participant’s own account and not with a view to the resale
or distribution thereof, (ii) that any subsequent offer for sale or sale of any
such shares of Common Stock shall be made either pursuant to (x) a Registration
Statement on an appropriate form under the Act, which Registration Statement
shall have become effective and shall be current with respect to the shares of
Common Stock being offered and sold, or (y) a specific exemption from the
registration requirements of the Act, but in claiming such exemption, the
Participant shall, prior to any offer for sale or sale of such shares of Common
Stock, obtain a favorable written opinion from counsel for or approved by the
Company as to the applicability of such exemption and (iii) that the Participant
agrees that the certificate or certificates evidencing such shares of Common
Stock shall bear a legend to the effect of the foregoing.

 

11.                               No Effect on Employment.  This Agreement is
not a contract of employment, as applicable, and the terms of the Participant’s
employment shall not be affected hereby or by any agreement referred to herein
except to the extent specifically so provided herein or therein. Nothing herein
shall be construed to impose any obligation on the Company to continue the
employment of a Participant who is employed by the Company or any of its
Subsidiaries, and it shall not impose any obligation on the Participant’s part
to remain in the employ of the Company or any of its Subsidiaries.

 

12.                               Transferability.  The Restricted Stock Units
may not be sold, transferred or otherwise disposed of and may not be pledged or
otherwise hypothecated.

 

13.                               Amendments. Subject to the terms of the Plan,
this Agreement may not be amended or modified except by a written agreement
executive by the Company and the Participant or their respective successors and
legal representatives.

 

14.                               Governing Law. To the extent not governed by
federal law, the Plan and all Award Agreements shall be construed in accordance
with and governed by the laws of the State of Delaware.

 

15.                               Complete Agreement.  This Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements, written or oral, with respect
thereto.

 

16.                               Severability.  If any one or more of the
provisions contained in this Award Agreement is invalid, illegal or
unenforceable, the other provisions of this Agreement will be construed and
enforced as if the invalid, illegal or unenforceable provision had never been
included.

 

17.                               Section 409A.

 

(a)                                 This Agreement and the Restricted Stock
Units granted hereunder are intended to comply with the short-term deferral
rule set forth in Treasury Regulation Section 1.409A-1(b)(4) and accordingly be
exempt from Section 409A and shall be construed consistently therewith.

 

3

--------------------------------------------------------------------------------



 

(b)                                 Each Restricted Stock Unit granted under
this Agreement shall be represented by a separate payment for one Share for
purposes of Section 409A.

 

(c)                                  Notwithstanding Section 17(a), if any
portion of the Restricted Stock Units granted under this Agreement is not exempt
from Section 409A, any payment provided to the Participant in connection with
his or her termination of employment is determined to constitute “nonqualified
deferred compensation” (within the meaning of Section 409A), and the Participant
is a “specified employee” (within the meaning of Section 409A), as determined by
the Company in accordance with its procedures, then any payment that would
otherwise be made upon the date of the Participant’s “separation from service”
(as determined under Section 409A) or within the first six months thereafter
will not be made on the originally scheduled date(s) and will instead be paid in
a lump sum on the date that is six months and one day after the date of the
separation from service, with the balance of the payment thereafter in
accordance with the original schedule.

 

(d)                                 The Company makes no representations or
warranty and will have no liability to the Participant or any other person,
other than with respect to payments made by the Company in violation of the
provisions of this Agreement, if any provisions of or payments under this
Agreement are determined to constitute deferred compensation subject to Section
409A but not to satisfy the conditions of that section.

 

4

--------------------------------------------------------------------------------



 

 

HILL INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

I agree to the terms of this Agreement and the Plan.

 

 

 

By:

 

 

Name: [insert]

 

 

 

Address:

 

 

 

 

 

5

--------------------------------------------------------------------------------